Citation Nr: 1820028	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran	


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2018, a videoconference hearing was held before the undersigned.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of tinnitus, was subject to in-service acoustic trauma, and, at a March 2018 Board hearing, provided competent and credible testimony that his tinnitus symptoms began during service and have persisted since that time.

2. An October 2011 negative VA linkage opinion cannot be assigned probative weight because the examiner's explanation (rationale) for the negative opinion was that the Veteran had normal hearing at enlistment and no high frequency hearing loss or threshold shift at separation, that is, the examiner relied on the absence of evidence to provide a negative opinion, which is impermissible under relevant case law (see Dalton v. Nicholson, 21 Vet. App. 23 (2007)).


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).




ORDER

Service connection for tinnitus is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


